Citation Nr: 9904688	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  91-41 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for impotence, claimed as 
due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from June 23, 1960 to 
August 20, 1964.

This appeal arises from a May 1989, Department of Veterans 
Affairs (VARO), Atlanta, Georgia rating decision, which, in 
pertinent part, denied the appellant entitlement to service 
connection for residuals of disability as a result of 
exposure to radiation.  The Board deferred the issue in its 
October 1991 remand, pending the promulgation of regulations, 
and remanded it for additional development in a September 
1997 decision.


FINDINGS OF FACT

1.  The appellant served on active duty from June 23, 1960 to 
August 20, 1964.

2.  Competent medical evidence does not indicate that the 
appellant currently has impotence that was incurred during or 
as the result of service.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well grounded 
claim for entitlement to service connection for impotence 
claimed as a result of exposure to ionizing radiation.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.309, 3.311 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for impotence 
claimed as the result of exposure to ionizing radiation.  
Under pertinent law and VA regulations, service connection may 
be granted if the disability was either incurred or aggravated 
during, service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Service connection may also be 
granted for some chronic disabilities, if such is shown to be 
manifested to a compensable degree within one year after the 
appellant was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1133 (West 1991); 38 C.F.R. § 3.309 (1998).  It is not 
necessary to have a diagnosis of a particular disability 
during service, but it is necessary to have manifestations 
sufficient to establish that a disability was present.  
38 C.F.R. § 3.303(d) (1998).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. §3.303(b)(1998).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  Presumptive periods, 
as noted above, are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and the implementing VA regulations are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); see Douglas v. Derwinski, 2 
Vet. App. 103, 108-09 (1992).

Claims based upon exposure to ionizing radiation are governed 
by 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.311(b), each of 
which provides a separate and distinct basis for establishing 
service connection based on exposure to ionizing radiation in 
service.

Under the provisions of 38 U.S.C.A. § 1112(c), service 
incurrence may be presumed for certain listed diseases in a 
"radiation-exposed veteran."  A radiation exposed veteran is 
a veteran who participated in a radiation-risk activity while 
on active duty.  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. 
§ 3.309(d)(3)(i).  Radiation risk activity means either on 
site participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima 
or Nagasaki, Japan, between August 6, 1945 and July 1, 1946; 
or internment as a prisoner of war in Japan during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of veterans who occupied 
Hiroshima or Nagasaki, Japan, as described above. 38 U.S.C.A. 
§ 1112(c)(3)(B); 38 C.F.R. §§ 3.309(d)(3)(ii).  Impotence is 
not recognized as being a disease specific to radiation-
exposed veterans.  See 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 
3.309(d)(2).

In order to establish a claim under 38 C.F.R. § 3.111(b), the 
veteran must first have been exposed to ionizing radiation 
while in service.  Second, he must have subsequently 
developed one of the radiogenic diseases listed in 38 C.F.R. 
§ 3.311(b)(2).  Finally, the disease must have become 
manifest during the requisite latency period.  38 C.F.R. § 
3.311(b)(5).  Impotence is not recognized as a "radiogenic" 
disease. See 38 C.F.R. § 3.311(b)(2).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that the 
radiogenic diseases found at 38 C.F.R. § 3.311(b)(2) were not 
intended to be an exclusive list of diseases warranting 
service connection. The Federal Circuit also held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  In 
such cases, a claimant must be given the opportunity to prove 
that exposure to ionizing radiation during service actually 
caused a claimed disability and that service connection is 
therefore warranted under 38 U.S.C.A. §§ 1110, 1131 and 38 
C.F.R. § 3.303(d).  The Secretary then published a final rule 
amending 38 C.F.R. § 3.311, thereby implementing the Federal 
Circuit's decision to allow a claimant to establish direct 
service connection even if the condition is not radiogenic 
under 38 C.F.R. § 3.311. 60 Fed. Reg. 9627-28 (February 21, 
1995).  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 
78 (1993).

The Federal Circuit recently affirmed the Board's "authority 
to discount the weight and probability of evidence in light 
of its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  Noting the Board's "inherent fact- 
finding authority," the Federal Circuit discussed "the 
considerable body of law imposing a duty on the Board to 
analyze the credibility and probative value of evidence sua 
sponte, when making its factual findings." Id.

The initial question to be answered regarding the issue on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Although the claim need not 
be conclusive, it must be accompanied by supporting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  As will be explained below, it is 
found that his claim for entitlement to service connection is 
not well grounded.

The Board will first review the appellant's pertinent history 
regarding his service-connected disability claim.

Service medical examination and treatment records are devoid 
of any complaints or findings referable to impotence, and 
describe his genitourinary system as normal.

An August 1979 VA examination summary reported that the 
appellant indicated that he had been diagnosed as paranoid 
schizophrenic and had not been able to obtain employment.  He 
had no physical complaints, and the examiner diagnosed 
schizophrenic reaction.

Numerous private and VA psychiatric hospitalization records, 
dated from May 1977 to June 1981, merely report that the 
appellant was admitted for psychiatric, and ETOH/substance 
abuse treatment 

An undated psychiatric evaluation by the appellant's private 
physician Seymour O. Solodar, M.D., was submitted, which 
indicated that the appellant required long-term psychiatric 
hospitalization for treatment of his significant psychiatric 
disorder.  He noted a past history of at least 3 previous 
psychiatric hospitalization at Georgia Regional Hospital.  
Again, no reference was made to any complaints or findings of 
impotence.

VA hospitalization records for a period of commitment from 
March 1982 to January 1983, for diagnosed bipolar disorder, 
manic phase, reported that physical examination revealed no 
active physical illnesses.

VA neuropsychiatric examination was conducted in April 1987.  
A diagnosis of atypical anxiety disorder was provided.

A VA hospitalization summaries for periods of admission, from 
December 1988 to February 1989, for an acute exacerbation of 
schizophrenia, and VA treatment records, dated from October 
1988 to January 1990, were submitted.  Treatment entries 
reported that the appellant was evaluated for his psychiatric 
symptoms and various physical complaints.  A January 1989 
entry reported that the appellant complained of impotence with 
sex lately.  February 1989 entries reported that the appellant 
claimed that he needed a consult with an urologist because he 
had problems with impotency.  He reported that he was supposed 
to have his hormone levels checked and a thyroid function test 
performed while on ward "7B", but that he did not.  An 
assessment of a history of impotence, chronic, of 3 years 
duration and questionable etiology was provided.  According to 
a genitourinary consultation, the appellant was supposed to 
have several lab tests performed.

In a February 1989 statement, the appellant requested 
entitlement to service connection for exposure to radiation 
"after nuclear blasting since I was on board topside 
immediately after the explosion."  

VARO denied entitlement to service connection for residual 
disability as a result of exposure to radiation in May 1989, 
as no radiogenic disease was shown.

At his February 1990 hearing on appeal, the appellant 
testified that "I don't know whether it's from the radiation 
or it's from the drugs I've taken.  I'm completely impotent."  
He claimed that he was on the USS Oak Hill at Christmas 
Islands, 800 miles south of Hawaii in 1962.  He did not 
remember the exact dates, but in February or March he saw 5 
blasts.  He testified that the scientist on board his ship 
said that there would not be that much radioactivity, but, he 
claimed, this was the last test that the United States held.  
The appellant claimed that "[c]ancer is about the only thing 
I know that comes from radiation exposure unless it's the 
impotency and I think, now, I'm not sure whether that's from 
radiation exposure or that's from the [psychiatric] drugs that 
I've had the last 10 years." 

VA treatment records, dated from March 1991 to March 1992, 
reported that the appellant received treatment for psychiatric 
symptoms and various physical complaints, including an 
exacerbation of back and neck pain with radiation to both hips 
following a motor vehicle accident.  No complaints or findings 
referable to impotence were indicated.

Analysis

As an initial matter, it should be noted that the Board has 
an obligation to review the appellant's claim under all 
applicable laws and regulations. As such, the Board will 
first analyze whether the appellant's claim for service 
connection for impotence is well grounded on a direct basis, 
without consideration of his allegation of ionizing 
radiation.

As noted above, the laws pertaining to service connection 
require that impotence was incurred or aggravated during 
service.  In this case, the appellant's military examinations 
and treatment records are entirely negative for any complaints 
or findings regarding impotence or genitourinary 
abnormalities.  Likewise, medical records following service 
are completely devoid of complaints or treatment for impotence 
until January 1989, more than 24 years following service, when 
the appellant complained of a history of impotence of 3 years 
duration, merely assessed as a history of impotence of 
questionable etiology.  This being the case, it cannot be 
concluded that he has impotence that is related to service on 
the basis of incurrence or aggravation.  

Since there is no objective medical evidence to establish that 
the appellant currently has impotence that originally 
manifested or was aggravated during service, it is found that 
the direct serviceconnection claim presented is not well 
grounded.  Rabideau v. Derwinski, 2 Vet.App 141, 143 (1992) 
(lack of evidence of the claimed disability related to in-
service incurrence or aggravation).  Therefore, VA's duty to 
assist the appellant in the development of this issue is not 
for application.  

The Board will now analyze whether the appellant's claim for 
service connection for impotence, based on ionizing radiation 
exposure, is well grounded.  First, Because impotence is not 
recognized as a disease specific to radiation exposed 
veterans or a radiogenic disease, the appellant may not 
prevail under the provisions of 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.311(b)(2).

Applying Combee to the case, the Board notes that there is no 
medical evidence on file which directly links the veteran's 
impotence to any claimed inservice exposure to ionizing 
radiation.  In fact, treatment records merely indicate an 
assessed history of impotence of questionable etiology.  Here, 
the appellant's assertion that his claimed impotence is 
etiologically related to his exposure to ionizing radiation 
during service is to be given no credence as the assertion is 
one of medical causation and beyond his competence.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992) (holding that the 
Board is not required to entertain unsupported lay speculation 
on medical issues).  Although the appellant claims that he 
currently has impotence that originally manifested during or 
as a result of service due to ionizing radiation his 
assertions of a medical diagnosis and opinion on causation 
alone is not probative.  See also, Moray v. Brown, 5 Vet.App. 
211 (1993); Grottveit v. Brown, 5 Vet.App. 91 (1993).  

As discussed above, in order for a service connection claim 
to be well grounded, it must be supported by competent 
medical evidence showing a nexus between service and the 
current disability.  In this case, no such medical evidence 
has been presented to link the appellant's complaints of 
impotence with his period of service, including any claimed 
inservice exposure to ionizing radiation.  As no medical 
evidence of incurrence or a nexus to service has been cited 
or submitted, the claim for service connection for impotence, 
claimed as a residual of ionizing radiation, must be denied 
as not well grounded.

Where claims are not well grounded VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement and Supplemental Statements of the 
Case, in which the appellant was informed that the reason for 
the denial of his claim was that there was no objective 
medical evidence to substantiate that he currently has 
impotence related to any incident during service.  
Additionally, by this decision, the Board is informing the 
appellant of what is necessary to make his claim well 
grounded.



ORDER

Service connection for impotence claimed as due to exposure 
to ionizing radiation is denied. 


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

